 Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 1 of 8




Plaintiff Exhibit V
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 2 of 8
                                                                        1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x
     JANE DOE,
 3
                      Plaintiff,
 4
     vs.                   Case No. 3:18-cv-01322-KAD
 5                         Date: October 16, 2019
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x
     COMPLEX LITIGATION AT WATERBURY
 8
     JANE DOE, JOHN DOE, AND MARY DOE,
 9
                      Plaintiffs,
10
     vs.                         Case No. X06 UWY-CV-XX-XXXXXXX-S
11
     BRUNSWICK SCHOOL, INC.,
12
                   Defendants.
13   --------------------------------x

14                DEPOSITION OF THOMAS KEEGAN

15         The deposition of Thomas Keegan was taken on

16   October 16, 2019, beginning at 10:00 a.m., at Two

17   Greenwich Office Park West, Greenwich, Connecticut,

18   before Susan Wandzilak, Registered Professional

19   Reporter and Notary Public in the State of

20   Connecticut.

21
                       Susan Wandzilak License No. 377
22                   DEL VECCHIO REPORTING SERVICES, LLC
                      PROFESSIONAL SHORTHAND REPORTERS
23                            117 RANDI DRIVE
                          MADISON, CONNECTICUT 06443
24                              800-839-6867

25   NEW HAVEN                      STAMFORD             HARTFORD
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 3 of 8
                                                                        5




 1                           THOMAS KEEGAN,

 2               having been first duly sworn, testified as

 3   follows:

 4               THE COURT REPORTER:       What is your full name

 5   and address for the record?

 6               THE WITNESS:     Thomas Keegan,                        ,

 7                                    .

 8               MS. HOOK:    Usual stipulations?

 9               MR. MITCHELL:     Yes.    I am sure he will want

10   to read and sign.

11               MS. HOOK:    Usual stipulations other than

12   reading and signing?

13               MR. MITCHELL:     Yes.

14                            DIRECT EXAMINATION

15   BY MS. HOOK:

16        Q.     Okay, good morning.

17        A.     Good morning.

18        Q.     Lieutenant Keegan -- do you mind if I call

19   you that?

20        A.     No.

21        Q.     Have you ever been deposed before?

22        A.     Yes.

23        Q.     And when were you deposed?         What were the

24   circumstances?

25        A.     Oh, my goodness, I can't remember exactly the
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 4 of 8
                                                                        75




 1        A.     I don't remember that name or remember a call

 2   from her.

 3        Q.     Okay, so going to Keegan Exhibit 2 --

 4        A.     I got a call from John Margenot.

 5        Q.     Okay, tell me about that call.

 6        A.     John Margenot told me that a, I can't

 7   remember if he said it was a client or a friend had a

 8   video of what they thought was an under age drinking

 9   party and the kids were from Country Day, I believe.

10   And he wanted to know what I thought should be done

11   about it.     And we just had a discussion about, again,

12   someone just looking for some, you know, advice.

13               As I remember, they didn't want to do

14   anything officially and I believe I told John that

15   nothing could be done.        I could not do anything

16   because I wasn't in a position to do anything as a

17   special officer.       I said on my recommendation was that

18   they turn the video over to the police department and

19   to the Country Day security staff to investigate

20   whether these kids were drinking or not.

21        Q.     Okay.   When you say you weren't in a position

22   to do anything, you testified earlier that you would

23   have referred that complaint to the police department?

24        A.     Correct.

25        Q.     Why wouldn't you do that in this case?
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 5 of 8
                                                                        76




 1         A.    I said I would.      That's what I told John I

 2   would do.

 3         Q.    And did you do that?

 4         A.    Yes.

 5         Q.    And who did you refer it to?

 6         A.    Lieutenant Bonney.

 7         Q.    And why Lieutenant Bonney?

 8         A.    He was the lieutenant in the detective

 9   division at the time.

10         Q.    And what did you say to Lieutenant Bonney?

11         A.    I said to him that a lawyer, John is a

12   lawyer, I said contacted me, he didn't know what to

13   do.   I think they were a little bit afraid of just the

14   whole ramifications of having this video and turning

15   it into anyone.      So I said --

16         Q.    They being who?

17         A.    Whoever the woman was.        It was a parent.       I

18   don't remember the name.         It could have been the name

19   you gave me but I don't recall.           And again I told

20   John, look, you know, if you want anything done, if

21   you are that concerned, it has to be investigated.                   It

22   has to be looked at by the police and security.

23         Q.    So going back to your conversation with

24   Lieutenant Bonney --

25         A.    Um-uh.
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 6 of 8
                                                                        85




 1   video from John Margenot.

 2              MS. BRAXTON:      And whether you saw it.

 3              THE WITNESS:      I don't know whether I received

 4   a copy but I got it on my phone.

 5   BY MS. HOOK:

 6         Q.   You saw what?

 7         A.   I got the video on my phone that I couldn't

 8   see what it was.

 9         Q.   Go ahead.

10         A.   And then I gave it to Lieutenant Bonney.

11         Q.   So you gave the video -- how did you give the

12   video to Lieutenant Bonney?

13         A.   I probably forwarded it to him.

14         Q.   So going back to Keegan Exhibit 2 --

15         A.   Which is the deposition.

16         Q.   The deposition, right, pages 23 and 24 where

17   Ms.         describes:     Well, on that video was a girl

18   who was completely naked.         You could not see her face

19   and she was laying facedown with her head in the

20   distance and there were a group of boys on the side.

21   One of them was digitally manipulating her and she was

22   obviously unconscious because she wasn't moving when

23   this was happening and the boys were all laughing.

24              Would you agree that Ms.                s description

25   of what happened, what was on that video would
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 7 of 8
                                                                        94




 1        Q.    How long was the video?

 2        A.    That I saw?

 3        Q.    Yes.

 4        A.    I don't remember but not long.           It was only

 5   less than a minute as I recall.

 6        Q.    Did you watch the whole thing?

 7        A.    I don't think I watched the whole thing

 8   because I couldn't see anything.

 9        Q.    Okay.    So is it possible that there was more

10   to the video that you didn't look at?

11        A.    There could be, yeah.        Yeah.

12        Q.    And did Lieutenant Bonney ever come back to

13   you with any information about it?

14        A.    No.

15        Q.    Did you talk to anyone else in the police

16   department about it?

17        A.    No.

18        Q.    And when that article came out --

19        A.    I have to correct myself, I am sorry.

20   Detective Gerard was present when I -- I am trying to

21   go back and -- Detective Gerard was present when I

22   gave the or forwarded the video to Lieutenant Bonney.

23        Q.    Did Detective Gerard have any conversation

24   with you about the video?

25        A.    Not really.
       Case 3:18-cv-01322-KAD Document 308-21 Filed 09/29/20 Page 8 of 8
                                                                        95




 1        Q.     What did you tell Detective Gerard and

 2   Lieutenant Bonney about the video before you sent it

 3   to him?

 4        A.     That it was sent to me by John Margenot and

 5   that it was kids drinking from Country Day.

 6        Q.     And did they respond why are you bothering

 7   sending this to me if it's just kids drinking at

 8   Country Day?

 9        A.     No.     No.   No.

10        Q.     John Margenot, Jr. is the person that you

11   know.     Is that right?

12        A.     Yeah.     Yeah.

13               MS. HOOK:      All right, I think that's it.

14                     I am sorry, hold on.

15   BY MS. HOOK:

16        Q.     Do you have a current address and phone

17   number for John Margenot, Jr.?

18        A.     No.

19        Q.     Do you have a phone number for him?

20        A.     Yeah.     The phone number I have -- I don't

21   know how old it is --                      .

22        Q.     Do you know if Detective Gerard saw the

23   video?

24        A.     I am going to say do I know -- no, but I am

25   going to guess yes, she did.
